Citation Nr: 1008907	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of bilateral collapsed lungs, status post left 
thoracotomy with bilateral pleurodesis.

2.  Entitlement to an initial rating higher than 10 percent 
for chest scars.


REPRESENTATION

Appellant represented by:	Ralph G. Stiehm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1978.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO granted service 
connection for residuals of bilateral collapsed lungs and 
assigned an initial noncompensable disability rating, 
effective March 15, 2006.  

In April 2007, the RO granted an initial 10 percent rating 
for residuals of bilateral collapsed lungs, effective March 
15, 2006.  The RO also granted service connection for chest 
scars and assigned an initial noncompensable disability 
rating, effective March 15, 2006.

The Veteran testified before the undersigned at a May 2008 
videoconference hearing at the RO.  A transcript of the 
hearing has been associated with his claims folder.

In November 2008, the Board denied the Veteran's claim for an 
initial rating higher than 10 percent for bilateral collapsed 
lungs and granted an initial 10 percent rating for chest 
scars, effective March 15, 2006.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In October 2009, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a September 2009 Joint Motion filed 
by counsel for the Veteran and the VA Secretary.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2009).  The VCAA's 
duty to assist includes a duty to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 C.F.R.  
§ 3.159(c)(4).  
 
In a February 2010 letter, the Veteran's representative 
stated that the Veteran had received additional VA and 
private treatment.  There are no VA treatment records in the 
Veteran's claims file.  As VA is on notice that there are VA 
treatment records that may be applicable to the Veteran's 
claim and because these records may be of use in deciding the 
claim, these records are relevant and an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In the February 2010 letter, the Veteran's representative 
stated that the Veteran had also received additional private 
medical treatment.  The most recent private treatment records 
of record are from Carilion Family Medicine, dated from April 
2002 to June 2005.  VA has adopted a regulation requiring 
that when it becomes aware of private treatment records it 
will specifically notify the Veteran of the records and 
provide a release to obtain the records.  If the Veteran does 
not provide the release, VA has undertaken to request that 
the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2) 
(2009).  As the Veteran's representative has identified 
additional private treatment records, an attempt should be 
made to obtain them in accordance with the procedures set 
forth in 38 C.F.R. § 3.159(e)(2). 
  
The representative pointed to the VA and private treatment in 
the context of his contention that the Veteran should be 
afforded a new VA examination.  This contention is construed 
as an argument that the disabilities had worsened.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Hence, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the 
location and name of any VA facility or 
private medical facility where he 
received treatment for the disabilities 
at issue, to include the dates of any 
such treatment.

The Veteran should be sent releases to 
obtain any identified private treatment 
records. 

2.  Take all necessary steps to obtain 
and associate with the claims file all 
treatment records sufficiently identified 
by the Veteran. 

All efforts to obtain these treatment 
records should be documented in the 
claims file.  If these records are 
unavailable, this should also be noted in 
the claims file. 

If the Veteran fails to furnish the 
necessary releases for private treatment 
records, he should be advised to obtain 
the records and submit them to VA. 

3.  Afford the Veteran new VA examination 
to evaluate the severity of residuals of 
bilateral collapsed lungs, status post 
left thoracotomy with bilateral 
pleurodesis and associated chest scars.  
The examiner should review the claims 
folder and note such review in the 
examination report or addendum.  All 
indicated tests, including pulmonary 
function tests, should be performed.

4.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains all information 
necessary to rate the pulmonary 
disability with associated chest scars.

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  
  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



